Citation Nr: 1100529	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-37 819	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active 
service from January 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The RO in Waco, Texas, has processed the case since that time.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A remand of the case is required to schedule the Veteran for a VA 
examination.  The record shows that the Veteran was scheduled for 
a VA examination in July 2009, but he had to reschedule it due to 
travel difficulties.  The examination was rescheduled for August 
2009, but it did not take place.  According to the hosting VA 
medical center, the examination was canceled because the Veteran 
indicated that he was withdrawing his claim; however, when the RO 
contacted the Veteran in October 2009, he denied that he was 
ending his appeal.  The RO made no further attempts to reschedule 
him for an examination. 

It is unclear whether the cancellation of the scheduled August 
2009 examination was due to failure of the Veteran to cooperate, 
or a simple miscommunication between he and the VA medical 
center.  To date, the Veteran himself has not addressed the 
circumstances surrounding the examination's cancellation.  

In November 2010, the representative requested that the Board 
remand the case to allow the Veteran another opportunity to 
attend a VA examination.

The Veteran's only service-connected disability is posttraumatic 
stress disorder (PTSD), which is evaluated as 100 percent 
disabling.  Treatment records on file show that he is treated for 
PTSD, but also for Alzheimer's-related dementia.  He receives 
daily home assistance services for activities of daily living, 
but an April 2009 entry in the treatment records indicates that 
he is able to drive, is not homebound, and does not appear to 
qualify for aid and attendance.

Given the representative's request for an examination, the Board 
will assume the cancellation of the examination was the result of 
miscommunication.  In light of the state of the evidence, the 
Board will remand the case to allow the Veteran another 
opportunity to attend a VA examination.

Accordingly, this case is REMANDED to the AMC/RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain any medical records for the 
Veteran from the Central Texas Health Care 
System covering the period from June 2009 
to the present.

2.  Then, schedule the Veteran for a VA aid 
and attendance examination to 
specifically address whether his service-
connected posttraumatic stress disorder 
results in the need for the regular aid and 
attendance of another person.  All 
necessary tests and studies should be 
accomplished.  The relevant documents in 
the claims folders should be made available 
to the examiner for review.  

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or greater) 
that the Veteran's service-connected PTSD 
precludes his ability to dress or undress 
himself; to keep himself ordinarily clean 
and presentable; to feed himself; to 
frequently adjust any special prosthetic or 
orthopedic appliances; to attend to the 
wants of nature, or whether the service-
connected disability otherwise results in 
the need for assistance on a regular basis 
to protect the Veteran from hazards or 
dangers incident to his daily environment.  
The rationale for any opinion offered 
should be fully explained.

3.  The AMC/RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted in full, the AMC/RO 
should issue a supplemental statement of 
the case, and should provide the Veteran 
and his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AMC/RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).











      

